DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-14 are canceled.
	Claims 16-23 are new.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 16, 2021 is acknowledged.
Information Disclosure Statement
The IDS received on April 13, 2020 is proper and is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 recites two instances of step (d).
Correction is required.
Claim 20 is redundant to its parent claim 15.  Claim 15 already recites the limitation recited in claim 20.
Claims 16-23 are indefinite by way of their dependency on claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,133,510 (herein, “the ‘510 or claims 1-20 of the U.S. Patent No. 9,957,552 (herein, “the ‘552 patent) or claims 1-14 of U.S. Patent No. 10,619,190 (herein, “the ‘190 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Initially, there is no double-patenting bar under 121 with respect to the ‘510 patent, the ‘552 patent, or the ‘190 patent, as these patents resulted from an application which did not have any claims directed to the present subject matter.
A product is solely defined by its physical attributes, and not based on its intended usages or the means of its production, absent said intended usages and/or means of production confers a physical distinction.
Presently, claim 15 embraces an arbitrary population of nucleic acids, each comprising the following structures in 5’ to 3’ direction:  
a first 5’ end comprising a first nucleic acid portion;
an intervening region which is non-replicable;
a subsequent region comprising a second nucleic acid portion which is complementary to the first nucleic acid portion and a portion that comprises a nucleic acid sequence (from extension reaction), wherein
the first 5’ end of the first nucleic acid portion is annealed to a capture oligonucleotide, and said capture oligonucleotide further comprising a capture moiety which is bound to a binding agent.

With regard to instant claim 15, claims of the ‘510 patent results in a plurality of population of nucleic acids, each comprising:
a first 5’ end comprising a first nucleic acid portion (“hybridizing a hairpin primer to a template nucleic acid, wherein the hairpin primer includes a first primer sequence”, claim 1);
an intervening region which is non-replicable (“first primer sequence and a second primer sequence separated by a non-replicable moiety”, claim 1);
a subsequent region comprising a second nucleic acid portion which is complementary to the first nucleic acid portion (“wherein the first and second primer sequences are substantially complementary to each other”, claim 1), and a portion that comprise a nucleic acid sequence (from extension) (a… second primer sequence … extending the hairpin primer”, claim 1), wherein 
the first 5’ end of the first nucleic acid portion is annealed to a capture oligonucleotide, said capture oligonucleotide further comprising a capture moiety (“hybridizing the primer extension product to a capture oligonucleotide that includes a capture moiety”, claim 1), which is bound to a binding agent (“selectively capturing the primer extension product using a binding agent that selectively binds to the capture moiety”, claim 1).
	With regard to instant claim 20, the first and second sequences of the hairpin primers are complementary to each other (see above), which would necessarily have an inherent first melting temperature.

	With regard to instant claim 22, the extension is performed at a temperature that is significantly above the first Tm (see claim 4 of the ‘510 patent).
	With regard to instant claim 23, the primer extension product is hybridized to the capture oligonucleotides at a temperature significantly below the first Tm (see claim 5 of the ‘510 patent).
	While the claims of the ‘510 patent claims a method of producing the population of the captured nucleic acids, the ‘510 patent does not claim the population so produced.
	Claims of the ‘510 patent claim, while explicitly stating that the capture oligonucleotides are selectively capture via their capture moiety binding to a binding agent for their isolation, does not explicitly claim the nature of binding agents, such as beads, streptavidin, or that the capture moiety is biotin.
	However it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to take the claims of the ‘510 patent and thereby arrive a population of nucleic acids which are captured onto streptavidin coated beads, wherein the binding between the captured oligonucleotides and the beads is formed between biotin/streptavidin interaction as one of ordinary skill in the art would, first would have naturally arrived at a population of such nucleic acid 
	In addition, the rejection rationale is the same for the ‘552 patent and the ‘190 patent which also claim a method of generating the population as discussed above (see claims 1 and 15-19; and claims 1-13 respectively).
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 10, 2021
/YJK/